Exhibit 10.2

Perseus Partners VII, L.P.

2099 Pennsylvania Avenue, NW

Suite 900

Washington, DC 20006-1813

November 21, 2007

Distributed Energy Systems Corp.

10 Technology Drive

Wallingford, CT 06492

Attn: Bernard H. Cherry, Chief Executive Offficer

 

Re:    Securities Purchase Agreement (as amended through the date hereof, the
“Purchase Agreement”) dated as of May 10, 2007 by and between Distributed Energy
Systems Corp. (the “Company”) and Perseus Partners VII, L.P. (the “Purchaser”)

Dear Mr. Cherry:

The Company’s Board of Directors consists of six members, three of whom qualify
as “independent directors” under Nasdaq Marketplace Rule 4200(a)(15). On
November 19, 2007, the Company received a letter from the Nasdaq informing the
Company that it does not satisfy the requirement set forth in Nasdaq Marketplace
Rule 4350(c)(1) that requires a majority of an issuer’s board of directors to be
independent directors and instructing the Company to provide the Nasdaq, by
December 4, 2007, with a specific plan and timetable to achieve compliance with
this rule.

Pursuant to Section 5.6 of the Purchase Agreement, the Purchaser has two
representatives serving on the Company’s Board of Directors, John C. Fox and
Michael L. Miller. To facilitate the Company’s compliance with Nasdaq
Marketplace Rule 4350(c)(1), the Purchaser hereby agrees that Michael L. Miller
will resign from the Company’s Board of Directors effective as of the date of
this letter agreement. Mr. Miller’s resignation is set forth at the end of this
letter agreement. As a result of Mr. Miller’s resignation, the Company’s Board
of Directors will have five members, three of whom are independent directors
under Nasdaq Marketplace Rule 4200(a)(15).

The Company intends to add an additional independent director to its Board of
Directors as soon as practicable after the execution of this letter agreement.
If requested by the Purchaser, the Company will reappoint Mr. Miller (or another
person designated by the Purchaser in his place) as a director when it adds such
additional independent director, with the result that the Company’s Board of
Directors will then have seven members, four of whom qualify as independent
directors under Nasdaq Marketplace Rule 4200(a)(15). Until such time as
Mr. Miller (or such other designee by the Purchaser) is



--------------------------------------------------------------------------------

appointed to the Company’s Board of Directors, Mr. Miller (or such other
designee) shall be entitled to attend the Company’s Board of Directors as an
observer and the provisions of Section 5.6 of the Purchase Agreement shall apply
with respect thereto.

Nothing set forth in this letter agreement shall diminish or otherwise affect
any of the rights of the Purchaser or any of the obligations of the Company
under the Purchase Agreement or under any other agreement between the Purchaser
and the Company entered into in connection with the transactions contemplated by
the Purchase Agreement or diminish or otherwise affect any indemnification or
similar obligations of the Company with respect to Mr. Miller.

If the foregoing accurately sets forth the agreements of the Company and the
Purchaser with respect to the subject matter hereof, please sign this letter
agreement in the space indicated below.

 

Very truly yours, PERSEUS PARTNERS VII, L.P. By:   Perseus Partners VII GP,
L.P.,   its general partner By:   Perseus Partners VII GP, L.L.C.,   its general
partner By:  

/s/ John C. Fox

Name:   John C. Fox Title:   Senior Managing Director

 

ACCEPTED AND AGREED TO: DISTRIBUTED ENERGY SYSTEMS CORP. By:  

/s/ Peter J. Tallian

Name:   Peter J. Tallian Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Resignation

In accordance with the letter agreement to which this resignation is attached, I
hereby resign as a director of Distributed Energy Systems Corp. effective as of
November 21, 2007.

 

/s/ Michael L. Miller

Michael L. Miller